DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 32 and 37 are objected to because of the following informalities:  
Re claim 32, last line remove “preferably”
Re claim 37, last line remove “or between” because it is unclear how offset correction would have been obtained by the test sensor “or between two value documents guided past the test sensor” absent some scanning step.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 24-27, 31, 33-36, 39-42, 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair (US 20100128964) in view of Jones et al. (US 20040153408).
Blair teaches (paragraph [0031]-[0040] and [0050]-[0053], and FIG. 3-6, and 9) a method for testing a value document (3020) that is moved past (FIG. 3) a test sensor (301) in a transport direction, said method comprising a scanning sequence (FIG. 6) that repeats itself multiple times upon guiding the value document past the test senor, comprising the steps of:
Irradiating a test region of the test sensor that overlaps the security region at least partially with an excitation radiation and verification radiation in a first irradiation phase (FIG. 6, line 5), the test radiation is arranged to be remitted by the value document at least partially in a detection spectral range of the test sensor (paragraph [0033] and [0050]-[0052]); FIG. 5-6);
Scanning at least one location-dependent remission spectral value in the test region in the first irradiation phase (paragraph [0032]-[0033]);
Irradiating the test region only with the excitation radiation in a second irradiation phase (FIG. 6, line 3), and 
Scanning at least one location dependent emission spectral value in the test region after the first irradiation phase (paragraph [0032]-[0033]).
Though Blair is silent to explicitly reciting a luminescence feature is substantially homogeneously distributed in or on a security region extending over the value document in the transport direction, and that the excitation radiation is arranged to cause an emission radiation 
Nonetheless, value documents having luminescent features and verification thereof are known and conventional in the art Jones et al. ([abstract+] and paragraph [0100] +) wherein it would have been obvious to combine the teachings for providing more accuracy for verifying banknotes.
Re claim 25, it would have been obvious to use the scanned values for authentication as they are the data obtained for authenticity purposes.
Re claims 26-27, paragraph [0066] + teaches the limitations.  As there is sequence illumination with line sensing, different dimensions would have different number of remission spectral value as the prior art teaches different geometries.  Remission and emission values are tested.
Re claim 31, the Examiner notes that “towards the end” is sufficiently broad, and that the line sensor of the prior art obtains the value “towards the end” as the line sensor is interpreted to obtain values until the end.  FIG. 6 shows the lines in sequence and this is interpreted as the second phase immediately following the first phase, for example.
Re claim 33, as discussed above, there is multiple scanning as the document is transported, and this is interpreted being used to obtain spectral values.  A rise/ decay behavior 
Re claim 34, comparing spectral properties of security features are known in the art for verifying documents (banknotes and bills).
Re claim 35, the limitations have been taught in paragraph [0033] + and FIG. 6
Re claim 36, the use of LED has been taught above.
Re claim 39, there are a plurality of illumination types as discussed above, sequentially performed.  A property of such scanning is that the scans are offset, which can be compensated for.  The claim does not recite how the limitations are tied to the authentication steps, and are seen as general steps, wherein it is generally known that shifting signals in time can align them when they are sequentially performed.
Re claim 40, the limitations are an obvious expedient to one of ordinary skill in the art, to try to take into consideration speed and time, when performing testing, in order to produce reliable results.  
Re claim 41, the limitations have been discussed above re claim 24.
Re claim 42, the limitations have been discussed above re claims 25
Re claim 44, the limitations have been discussed above via the authenticating.
Re claim 45, the limitations have been discussed above as the documents is transported.
Re claim 46, a test sensor has been discussed above (sensors/ imaging).  
Claims 28-29 and 43  is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair/ Jones et al., as discussed above, in view of Mori et al. (US 20040178044).
Re claim 28, the teachings of Blair et al. / Jones et al. have been discussed above but are silent to comparing the values.

Re claim 29, the correspondence between remission and emission is obvious as discussed above via the reflecting and emitting across the bill surface.  The Examiner notes that generic recitation that a dimension is ascertained by the number of values of the curve is not tied to the method in terms of an authentication step.  Therefore, merely determining a dimension would have been well within the ordinary skill in the art given the measurements, knowing the space/time etc.  The Examiner suggest clarifying that the dimensions are obtained and then somehow applied as part of the authentication.
Re claim 43, the limitations have been discussed above re claims 28
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair/ Jones et al., as discussed above, in view of Tagawa (US 20120307325).
The teachings of Blair/ Jones et al. have been discussed above but are silent to offset correction.
Tagawa generally teaches offset correction by a reference strip or correction document (paragraph [0152]).
Prior to the effective filing date it would have been obvious to combine the teachings for the expected results of offset correction from ambient light.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blair/ Jones et al., as discussed above, in view of Frankenberger et al. (US 20170309106).

Frankenberger et al. generally teaches such limitations (abstract+).
Prior to the effective filing date it would have been obvious to combine the teachings.
One would have been motivated to do this in order to compensate for sensor errors caused by extraneous signals.

Allowable Subject Matter
Claims 30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach at least the limitations of the time duration of the first irradiation phase is between .5 and 500us, the ratio between the time duration of the first irradiation phase and the scanning sequence is between 1:1000 and 1:4 and the transport speed is between 1 and 13 m/s (re claim 30) and that the scanning sequence comprises a resting phase following the second irradiation phase, wherein the scanning begins after concluding the resting phase and the scanning of the at least one location dependent emission spectral value is effected in the resting phase toward the end of the resting phase (re claim 32).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/            Primary Examiner, Art Unit 2887